Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board dated June 14, 1982, which affirmed an order of the State Division of Human Rights dismissing petitioners’ complaints alleging discrimination in employment based on age. Determination confirmed and proceeding dismissed, without costs or disbursements. The findings of fact and *611determination of the State Division of Human Rights, as affirmed by the State Human Rights Appeal Board, were supported by substantial evidence on the record considered as a whole (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176). Damiani, J. P., Mangano, Thompson and O’Connor, JJ., concur.